Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-20 on 3/25/19 is acknowledged.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
No IDS was filed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115” has been used to designate both opening feature  and protrusions in fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: analyte detection means in claims 1, 3-6, 8-9, 13-16 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “analyte detection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no clear linkage between the structure, material, or acts and the function because no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 13 are rejected because it is unclear whether the claim language following “configured” and “for” are being positively claimed.  Because  “configured” and “for” are intended use and/or functional terms, as explained below, the claim language following such terms will be considered intended use and/or functional claim language. 
Claim 8 is rejected because it is unclear how the “operation of the opening feature” structurally further defines the claimed card.  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Claim 10 is rejected because it is unclear how the strip being “detachable” structurally further defines the claimed card.  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Claim 11 is rejected because “the face of the strip” raises an antecedent basis issue. 
Claim Interpretation of the pending claims
The Office asserts that terms and phrases like “configured to” and “for” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (“Jacono,” US Pub. No. 2009/0263854) in view of Zhou et al. (“Zhou,” US Pub. No. 2009/0253119).
As to claims 1 and 15, Jacono discloses a medical test card (see fig. 2A et seq. of Jacono) for detecting an analyte comprising: a planar body (e.g., fig. 1 and 2A et seq. of Jacono); an analyte detection means (e.g., one or more reagents in [0071] and [0120] et seq. of Jacono) enclosed within the planar body, the analyte detection means configured to provide a colorimetric change when a portion of the analyte detection means is contacted with the analyte (e.g., one or more reagents in [0071] and [0120] et seq. of Jacono); and an opening feature (e.g., opening 25 or opening 26 of Jacono) in 
With regard to the optical code including information identifying the analyte detection means in claims 1 and 15, while Jacono discloses in e.g., [0058] et seq., embossed pattern provides a company logo, instructions for performing the assay or interpreting the results, disposal or recycling of the assay, emergency information, and the like; and bottom surface 16 of the support strip may also be printed with such instructions or information, Jacono does not specifically disclose an optical code.  Zhou discloses in e.g., [0185] et seq., a cassette (1) can include a bar code (8) for management of assay types, the product expiration date, and adjustment of inter-lots variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an optical code such as a bar code because it would provide for management of assay types, the product expiration date, and adjustment of inter-lots variables (e.g., [0185] of Zhou).  Furthermore, with regard to claim 15, because the combination of the prior art devices is essentially the same as the device described in the specification for carrying out the claimed method, then the combination of the prior art devices will essentially perform the claimed process.  See MPEP 2112.02. 
	As to claim 2, Jacono discloses in e.g., figs. 1 and 2A a planar body with at least two portions that are capable of displaying postage and a mailing address. 
	As to claims 3-5, Jacono discloses in e.g., fig. 6 a plurality of the same or different analyte detections means enclosed within the planar body.  See also [0061] et seq. of Jacono. 

As to claim 8, see 112 rejection above.
As to claim 10, see 112 rejection above.
As to claim 16, see e.g., [0305] of Zhou which discloses a bar code reader; and e.g., [0047] et seq. of Jacono for contacting the analyte detection means with the sample. For motivation statement, see above. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Zhou, as applied to claim 1 above, and further in view of O’Reilly (US Pub. No. 2016/0025670). 
See Jacono and Zhou above.
	As to claim 7, Jacono does not specifically disclose a pull tab.  O’Reilly discloses in e.g., [0134] et seq., in the example embodiment shown in FIG. 1, upper first major surface 28 of test strip 20 is provided with a completely detachable upper cover leaf 24 (e.g., “pull tab” or “seal”). Lower second major surface 29 of test strip 20 is provided with a first (here lower) removable cover leaf 22 (e.g., “pull tab”) which forms a removable cover leaf according to an example embodiment of the invention being removable (from its initial position) along with separable distal portion 16 of test strip 20. In more detail, lower removable cover leaf 22 comprises a central removable portion 32 overlaying intermediate tip portion 14 and a non-removable portion 34A fixedly attached to separable distal portion 16 of test strip 20. Removable portion 32 is movable (from its initial position) along with removable distal portion 16. Further, a further non-removable portion 34B is attached to proximal portion 12 of test strip 20.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
	 As to claim 9, see claim 7 above for the “seal” limitation. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Zhou, as applied to claim 1 above, and further in view of Bartolome (US Pub. No. 2015/0099307) and Ma et al. (“Ma,” US Pub. No. 2014/0273189).  
See Jacono and Zhou above.
	As to claim 11, while the modified Jacono discloses an optical code, the modified Jacono does not specifically disclose the optical code is located on the face of the strip.  Bartolome discloses in e.g., [0021], an ink pattern can be created having a variation along the insertion direction of the test strip, such as a bar code. The pattern can be read in portions by the individual light source/photodetector as the test strip is inserted into the blood glucose meter.  As shown in fig. 1A et seq., the ink pattern is located on the face of the strip.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically have the optical code on the face of the strip because it would be beneficial to verify the actual test strip. 
	As to claim 12, the modified Jacono does not specifically disclose a reference standard on the face of the strip.  Ma discloses in e.g., [0010], a test strip 15 inserted into the test strip card 1 includes a sample pad 21, a glass fiber film binding pad 22 coated with a marker, an analysis membrane 23 with a test line 27 and a control line 28 (“reference standard”), a super-absorbent pad 24 and a test strip reaction end position indication label 25, which are sequentially overlapped with one another and stuck mutually.  It would have been obvious to one having ordinary skill in the art, before the .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of O’Reilly, Zhou, Bartolome, and Ma.  
See Jacono, O’Reilly, Zhou, Bartolome and Ma above.
As to claim 13, as explained in claim 1 above, Jacono discloses a medical test card for detecting an analyte comprising: a planar body; an analyte detection means; and an opening feature.  With regard to the “operation” claim language, see 112 rejection above.  
With regard to claim 13, see claim 7 above for the “seal” limitation, which is disclosed by O’Reilly. 
With regard to claim 13, see claims 1 and 11 above for the “optical code . . . on the face of the strip” limitation, which is disclosed by Zhou and Bartolome. 
With regard to claim 13, see claim 12 above for the “reference standard . . . on the face of the strip” limitation, which is disclosed by Ma. 
As to claim 14, see claims 3 and 6 above, which is disclosed by Jacono. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Zhou, as applied to claim 15 above, and further in view of Erickson et al. (US Pub. No. 2016/0080548).  
See Jacono and Zhou above.
As to claim 17, Jacono does not specifically disclose a smartphone.  Erickson discloses in e.g., [0126] et seq., methods, apparatus, and systems pertaining to obtaining and presenting (i.e., displaying or communicating out) quantitative, 
As to claim 18, Jacono does not specifically disclose transmitting the image of the analyte detection means to a healthcare provider.  Erickson discloses in e.g., the abstract, an image of a result can be presented quantitatively or turned into a more consumer-friendly measurement (positive, negative, above average, etc.), displayed to the user, stored for later use, and communicated to a location where practitioners can provide additional review.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to transmit an image of the test results to a healthcare provider because it would be desirable to have a skilled healthcare practitioner provide additional review of the test results (e.g., abstract of Erickson).

As to claim 20, with regard to the “reading” step, see claim 16 above.  With regard to the “imaging” and “determining” steps, see claim 19 above, and Erickson’s calibration region in e.g., [0028] et seq. properly reads on the claimed “reference standard”.  With regard to the “when” condition, see e.g., [0112] et seq. of Erickson, which discloses strip contains four colorimetric patches that can be compared for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/17/2021